Citation Nr: 1639207	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-18 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel






INTRODUCTION

The Veteran had active Naval service from June 1965 to May 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the claim on appeal is decided.

It has been verified that the Veteran was stationed aboard the USS Bridgett while in was in the official waters of the Republic of Vietnam on the following occasions: February 26, 1966 to March 25, 1966; June 25, 1966 to July 3, 1966; May 23, 1967 to June 6, 1967; June 14, 1967 to June 28, 1967, July 21, 1967 to August 1, 1967; August 5, 1967 to August 20, 1967; and September 8, 1967 to October 6, 1967.  However, the record provided no conclusive proof of in-country service.  The AOJ has not yet had the opportunity to review the Veteran's claim in light of new criteria for determining an inland waterway in Vietnam.  The United States Court of Appeals for Veterans Claims (Court) held that a fact-based assessment must be made regarding the probability of herbicide spraying even with regard to offshore areas not traditionally considered inland waterways.  Gray v. McDonald, 27 Vet. App. 313 (2015).  In response, VA has modified the list of waterways deemed to be inland.  On remand, the RO should take appropriate action to determine whether the USS Bridgett was present in the list of inland waterways recognized by VA.  The Board notes in this regard that the July 2011 VA Memo, which in essence found that there was not enough information supplied by the Veteran to justify a request for information concerning herbicide exposure through a certain other agency, does not relieve VA of the responsibility for researching the locations of the Veteran's vessel in service and comparing those locations against the list of Vietnam waterways that VA recognizes as inland waterways.
 
On remand, the AOJ should take the necessary steps to determine whether the USS Bridget was stationed in the inland waterways of Vietnam and if so, when such activity occurred.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the appropriate agency or agencies to determine the location of the USS Bridgett for the periods that the Veteran served aboard that vessel.  Specifically, the AOJ should determine the location of the USS Bridgett from February 26, 1966 to March 25, 1966; June 25, 1966 to July 3, 1966; May 23, 1967 to June 6, 1967; June 14, 1967 to June 28, 1967, July 21, 1967 to August 1, 1967; August 5, 1967 to August 20, 1967; and September 8, 1967 to October 6, 1967.  See October 2010 Personnel Information Exchange System (PIES) printout.

All attempts and responses should be documented in the claims file.

2.  Thereafter, the AOJ should determine whether the USS Bridgett ever entered any inland waterway in Vietnam as VA defines that term.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

